NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4139-17T3
                                                                    A-5085-17T3
                                                                    A-5677-17T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHAQUILLE JOHN, a/k/a
JOHN SHAQUILLE,

     Defendant-Appellant.
__________________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MICHAEL ATKINSON,

     Defendant-Appellant.
__________________________

STATE OF NEW JERSEY,

          Plaintiff-Respondent,
v.

JAHID T. WATSON, a/k/a
JAHAD T. WATSON,
JAHID T. WATTSON,
JIHAD WATSON, and
JAHID GREEN,

     Defendant-Appellant.
__________________________

         Submitted (A-4139-17/A-5677-17) and
         Argued (A-5085-17) December 1, 2020 –
         Decided December 15, 2020

         Before Judges Haas and Mawla.

         On appeal from the Superior Court of New Jersey,
         Law Division, Union County, Indictment No. 15-03-
         0210.

         Joseph E. Krakora, Public Defender, attorney for
         appellant Shaquille John (Michael A. Priarone,
         Designated Counsel, on the brief).

         Gurbir S. Grewal, Attorney General, attorney for
         respondent in A-4139-17 (Sarah C. Hunt, Deputy
         Attorney General, of counsel and on the brief).

         Michele E. Friedman, Assistant Deputy Public
         Defender, argued the cause for appellant Michael
         Atkinson (Joseph E. Krakora, Public Defender,
         attorney; Michele E. Friedman, of counsel and on the
         briefs).

         Catlin A. Davis, Deputy Attorney General, argued the
         cause for respondent in A-5085-17 (Gurbir S. Grewal,


                                                                A-4139-17T3
                                 2
            Attorney General, attorney; Catlin A. Davis, of
            counsel and on the brief).

            Appellant Michael      Atkinson   filed   a   pro   se
            supplemental brief.

            Joseph E. Krakora, Public Defender, attorney for
            appellant Jahid T. Watson (Amira R. Scurato,
            Designated Counsel, on the brief).

            Lyndsay V. Ruotolo, Acting Union County
            Prosecutor, attorney for respondent in A-5677-17
            (Meredith L. Balo, Special Deputy Attorney
            General/Acting Assistant Prosecutor, of counsel and
            on the briefs).

            Appellant Jahid T. Watson filed a pro se supplemental
            brief.

PER CURIAM

      In these three appeals, calendared back-to-back and consolidated for

purposes of this opinion, defendants Shaquille John, Michael Atkinson, and

Jahid Watson appeal from the Law Division's order denying their motion to

suppress evidence seized in a police search of a motel room.           Having

considered defendants' arguments in light of the record and applicable law, we

affirm.

                                      I.

      On March 13, 2015, a Union County grand jury returned a ten-count

indictment charging defendants with first-degree robbery in violation of

                                                                      A-4139-17T3
                                     3
N.J.S.A. 2C:15-1(b) (count one); second-degree conspiracy to commit robbery

in violation of N.J.S.A. 2C:5-2(a)(1) and/or (2) and N.J.S.A. 2C:15-1(b) (count

two); first-degree murder in violation of N.J.S.A. 2C:11-3(a)(1) and/or (a)(2)

(count three); first-degree felony murder in violation of N.J.S.A. 2C:11-3(a)(3)

(count four); first-degree attempted murder in violation of N.J.S.A. 2C:5-

1(a)(1)/N.J.S.A.   2C:11-3(a)(1)    (count   five);   second-degree    unlawful

possession of a handgun in violation of N.J.S.A. 2C:39-5(b)(1) (count six);

second-degree unlawful possession of an assault firearm in violation of

N.J.S.A. 2C:39-5(f) (count seven); fourth-degree possession of a large capacity

ammunition magazine in violation of N.J.S.A. 2C:39-3(j) (count eight); and

second-degree possession of a weapon for an unlawful purpose in violation of

N.J.S.A. 2C:39-4(a) (count nine).      The indictment also charged Watson

separately with first-degree promoting organized street crime in violation of

N.J.S.A. 2C:33-30(a) (count ten).

      In January 2016, John filed a motion to suppress the evidence seized

during the search of the motel room, and the other defendants joined the

motion. Following a multi-day hearing, Judge Regina Caulfield denied the

motion and rendered a thorough forty-page written decision explaining the

bases for her rulings.


                                                                       A-4139-17T3
                                      4
      On March 15, 2018, defendants each pled guilty to first-degree

aggravated manslaughter in violation of N.J.S.A. 2C:11-4(a)(1) under an

amended count three. 1 Judge Caulfield sentenced: (1) John to twenty-two

years in prison, subject to the 85% parole ineligibility provisions of the No

Early Release Act (NERA), N.J.S.A. 2C:43-7.2;        (2) Atkinson to eighteen

years in prison, subject to NERA; and (3) Watson to an aggregate twelve-year

term subject to NERA. The judge also required each defendant to complete a

five-year period of parole supervision upon release. These appeals followed.

      On appeal, John raises the following contentions:

            [POINT] I

            THE ASSAULT RIFLE WAS SEIZED DURING AN
            ILLEGAL ENTRY INTO THE MOTEL ROOM AND
            IN THE COURSE OF AN ILLEGAL SEARCH OF
            THE ROOM AND ARREST OF THE OCCUPANTS
            WITHOUT A WARRANT AND WITHOUT
            PROBABLE CAUSE AND THE TRIAL COURT
            ERRED IN DENYING DEFENDANT'S MOTION TO
            SUPPRESS THE RIFLE.

      Atkinson presents the following arguments:

            POINT I

            THE    MOTION     COURT     COMMITTED
            REVERSIBLE ERROR IN DENYING THE MOTION

1
  Watson also pled guilty to a charge of third-degree aggravated assault under
a separate indictment.
                                                                      A-4139-17T3
                                     5
      TO SUPPRESS EVIDENCE SEIZED IN THE
      MOTEL ROOM, BECAUSE ANY EXIGENCY WAS
      TOO ATTENUATED TO EXTEND TO THE
      MOTEL.    MOREOVER, BECAUSE POLICE
      TRAVELED TO, AND ENTERED THE MOTEL
      ROOM WITH THE EXPRESS PURPOSE OF
      INVESTIGATING A SHOOTING, THEY DID NOT
      DISCOVER THE GUN INADVERTENTLY.

      A.   No Exigency Existed With Respect to the Spring
      Lane Motel Room.

      B.    The Plain View Doctrine is Inapplicable
      Because the Officer's Discovery of the Gun Was Not
      Inadvertent; the Police Specifically Went to the Motel
      to Investigate a Gun Offense.

      POINT II

      UNDER STATE V. KING[, 44 N.J. 36 (1965)] AND
      THE TOTALITY OF THE CIRCUMSTANCES, . . .
      [CO-DEFENDANT     SNEED]        DID      NOT
      VOLUNTARILY CONSENT TO THE SEARCH OF
      THE HOME AND MOTEL ROOM.

Watson raises these contentions:

      POINT I

      THE TRIAL COURT ERRED BY DENYING THE
      MOTION TO SUPPRESS A RIFLE SEIZED AFTER
      OFFICERS CONDUCTED A WARRANTLESS
      SEARCH OF A MOTEL ROOM. U.S. CONST.,
      AMENDS. IV, XIV; N.J. CONST., ART. I, PAR. 7.

      A.    The Legal Standard for a Motion to Suppress.



                                                               A-4139-17T3
                               6
            B.    No Probable Cause, Exigency, or Inadvertence
            Existed Under These Facts.

            C.    The Consent to Search was Invalid as no Basis
            Existed to Seek Consent and the Consent Given was
            Involuntary.

      Finally, Atkinson and Watson have each filed virtually identical pro se

supplemental briefs, in which they raised the following argument:

            POINT [I]

            THE TRIAL COURT ABUSED ITS DISCRETION
            BY DENYING THE MOTION TO SUPPRESS
            EVIDENCE SEIZED DURING A WARRANTLESS
            SEARCH OF A MOTEL ROOM WITHOUT
            PROBABLE CAUSE, WHICH VIOLATED THE
            FOURTH AMENDMENT OF THE UNITED
            STATES CONSTITUTION, AND THE GREATER
            PROTECTIONS AFFORDED UNDER THE STATE
            CONSTITUTION, THEREFORE THE CONVICTION
            SHOULD BE REVERSED.

                                        II.

      The essential facts of this case are set forth in detail in Judge Caulfield's

comprehensive opinion and we incorporate her recitation of that history.

Therefore, we need only summarize the most salient facts here.

      At approximately 9:00 p.m. on December 5, 2014, Detective Alfonso

Colon received a telephone call from an anonymous citizen, who reported

hearing multiple shots fired in a home on Bond Street. The caller reported


                                                                          A-4139-17T3
                                       7
seeing two or three individuals carrying another person out of the house. The

citizen also saw a man and a woman taking duffel bags or suitcases from the

house and placing them in a shed. Detective Colon passed this information

along to dispatch, which informed him that Sergeant Julian Hilongos was

investigating the report and that a shooting victim had been brought to the

hospital.

      About ten or fifteen minutes later, the citizen called Detective Colon a

second time. She told the detective a cab had come to the house on Bond

Street and a man and woman carrying large bags got into it and left the

premises. Detective Colon forwarded this information to Sergeant Hilongos.

      At the hospital, two police officers attempted to interview the shooting

victim, but he was not cooperative. However, the victim's mother and his

former girlfriend both identified the victim as defendant Watson.           The

girlfriend reported that Watson called her after he was shot, and she picked

him up near the home on Bond Street and drove him to the hospital. Another

individual, later identified as co-defendant Myles Sneed, accompanied Watson

to the hospital, but he jumped out of the car as soon as it arrived and left the

scene.




                                                                       A-4139-17T3
                                      8
      Sergeant Hilongos directed the two officers to go to Bond Street to

locate the house where the shooting occurred. When they were not able to do

so, they returned to the station. Once there, the officers learned that a taxi had

been at a home on that street, and called to get the address. The taxi company

confirmed that one of its drivers had picked up a man and a woman at a

specific home on Bond Street and had taken them to a motel on Routes 1 and

9, and then to the Spring Lane Motel.

      Because he was concerned that the bags the couple were carrying might

contain additional victims or weapons, Sergeant Hilongos called for additional

units, including four members of the Emergency Services Unit (ESU), to check

for victims or suspects at the Bond Street home and at the Spring Lane Motel.

He held a briefing for the team around 12:15 a.m. The sergeant and the ESU

went to the Bond Street home, while another group of officers, including

Officer Eduardo Andino, went to the motel.

      At the Bond Street home, the ESU found a large amount of blood on the

bottom panel of the screen door.        The police knocked, announced their

presence, and entered the home. The police did not locate any victims or other

individuals in the home, but found blood on the kitchen floor and on the last




                                                                         A-4139-17T3
                                        9
step before the second-floor landing. The officers then secured the home so

they could obtain a search warrant.

      Meanwhile, Officer Andino and the other members of his team had

arrived at the motel about thirty minutes after the briefing. They went to the

front office and the night manager allowed them to watch about twenty

minutes of surveillance footage. From the video, the officers learned that a

man and a woman matching the description given by the citizen had arrived at

the motel in a taxi around 10:40 p.m. They carried bags they took from the

cab into the motel room. The officers shared this information with Sergeant

Hilongos.

      Believing that these individuals had been present at the scene of the

shooting and might be carrying weapons, Sergeant Hilongos instructed the

ESU to report to the motel. The team arrived about seven minutes later. Once

at the motel, the officers knocked on the door and announced their presence.

After a couple of minutes, the woman opened the door. The police arrested the

woman, later identified as co-defendant Nicole Robbins, and the man she was

with, who was later determined to be co-defendant Sneed. The ESU conducted

a protective sweep of the room and, in the bathroom, the officers found a rifle.




                                                                       A-4139-17T3
                                      10
The officers then secured the room in anticipation of applying for a search

warrant.

      Sneed later consented to a search of the motel room which he had rented,

and of the house on Bond Street, where he had been staying for some time.

After Sneed signed the written consent form, the police searched the motel

room and found "an extended magazine clip," some marijuana, the key and

receipt for the room, and approximately $900 in cash.

      Sometime thereafter, the State was able to connect the rifle found in the

motel bathroom to an armed robbery of a bodega that occurred on October 19,

2014. During the robbery, three individuals had entered the store, and two of

the robbers began shooting their weapons. As a result, the robbers killed one

victim and wounded another. Shell casings found at the scene matched the

rifle's shell casings.

      After Judge Caulfield denied their motion to suppress the rifle from

being admitted in evidence at trial, each defendant pled guilty to one count of

aggravated manslaughter. In their plea colloquies, John and Atkinson testified

they carried and shot their weapons during the robbery. Watson admitted he

"planned and participated in" the robbery.




                                                                       A-4139-17T3
                                     11
                                      III.

      In her well-reasoned decision, Judge Caulfield first found that the police

properly entered the home on Bond Street without a warrant under the officers'

community-caretaking and emergency aid doctrines. Under the community-

caretaking doctrine, "[c]ourts have allowed warrantless searches . . . when

police officers have acted not in their law enforcement or criminal

investigatory role, but rather in a community[-]caretaking function." State v.

Bogan, 200 N.J. 61, 73 (2009). "In performing these tasks, typically, there is

not time to acquire a warrant when emergent circumstances arise and an

immediate search is required to preserve life or property." State v. Edmonds,

211 N.J. 117, 141 (2012). Our Supreme Court has held, however, that the

community-caretaking doctrine prohibits "the warrantless entry into or search

of a home in the absence of some form of exigent circumstances" or

"objectively reasonable emergency." State v. Vargas, 213 N.J. 301, 305, 321

(2013).

      The Court also made clear that "[p]olice officers serving in a

community-caretaking role are empowered to make a warrantless entry into a

home under the emergency-aid exception to the warrant requirement." Id. at

323. The emergency-aid doctrine, first enunciated in State v. Frankel, 179 N.J.


                                                                       A-4139-17T3
                                     12
586 (2004), and later modified in Edmonds, "is derived from the commonsense

understanding that exigent circumstances may require public safety officials,

such as the police, . . . to enter a dwelling without a warrant for the purpose of

protecting or preserving life, or preventing serious injury." State v. Hathaway,

222 N.J. 453, 469 (2015) (emphasis omitted) (quoting Frankel, 179 N.J. at

598).

        Courts apply a "two-prong test" that considers "the totality of the

circumstances" to determine whether the emergency-aid doctrine justifies a

warrantless search of a home. Id. at 470, 472. To that end, the State must

show that "(1) the officer had an objectively reasonable basis to believe that an

emergency require[d] that he provide immediate assistance to protect or

preserve life, or to prevent serious injury and (2) there was a reasonable nexus

between the emergency and the area or places to be searched." Id. at 470

(alteration in original) (quoting Edmonds, 211 N.J. at 132). The doctrine does

not require "certitude" of danger but only reasonable belief that immediate

action is required. Ibid. (quoting Frankel, 179 N.J. at 599). Reasonableness

turns on the circumstances at the time and "does not depend on whether it is

later determined that the danger actually existed." Ibid.




                                                                         A-4139-17T3
                                      13
      If an emergency exists, "[t]he emergency-aid doctrine, particularly when

applied to the entry of a home, must be 'limited to the reasons and objectives

that prompted' the need for immediate action."      Edmonds, 211 N.J. at 134

(quoting Frankel, 179 N.J. at 599). "Therefore, police officers looking for an

injured person may not extend their search to small compartments such as

'drawers, cupboards, or wastepaper baskets.'"     Hathaway, 222 N.J. at 470

(quoting Frankel, 179 N.J. at 599). "If, however, contraband is 'observed in

plain view by a public safety official who is lawfully on the premises and is

not exceeding the scope of the search,' that evidence will be admissible." Ibid.

(quoting Frankel, 179 N.J. at 599-600). "When the exigency that justifies

immediate action dissipates, the rationale for searching without a warrant is no

longer present." Edmonds, 211 N.J. at 134.

      Applying these principles, Judge Caulfield found

            that the officers had a reasonable basis to believe that
            there was an injured person at [the Bond Street home].
            As Sergeant Hilongos testified, blood was visible on
            the door to the home. A concerned citizen had
            reported hearing shots fired from or near the house.
            Thus, the officers had a reasonable and objective basis
            to believe that there might have been an injured
            person or persons inside the home. For those reasons,
            they were permitted to enter the house under the
            emergency aid exception to the warrant requirement.
            Once inside, the officers conducted a limited search


                                                                       A-4139-17T3
                                     14
              during which they found more blood, confirming that
              someone had been injured inside the home.

        The judge then turned to the search of the motel room that occurred

shortly after the police cleared the house on Bond Street. After reviewing all

of the circumstances surrounding the search, Judge Caulfield concluded that

the police properly entered the room without a warrant because they had

probable cause that evidence of a crime would be found in the room, and there

were exigent circumstances supporting the need to immediately enter the

room.

        It is well established that "[p]robable cause is a flexible, nontechnical

concept" requiring the "balancing of the governmental need for enforcement of

the criminal law against the citizens' constitutionally protected right of

privacy." State v. Kasabucki, 52 N.J. 110, 116 (1968). Generally, probable

cause is understood to mean "less than legal evidence necessary to convict

though more than mere naked suspicion." State v. Sullivan, 169 N.J. 204, 210-

11 (2001) (citation omitted).     "When determining whether probable cause

exists, courts must consider the totality of the circumstances, and they must

deal with probabilities." Schneider v. Simonini, 163 N.J. 336, 361 (2000)

(citing Illinois v. Gates, 462 U.S. 213, 230, 238 (1983)).



                                                                         A-4139-17T3
                                      15
      As Judge Caulfield noted, the police here relied upon two reports

received from a concerned citizen.       Our Supreme Court has noted that an

ordinary citizen reporting a crime to the police is not viewed with suspicion,

and courts assume that a further demonstration of reliability is not necessary to

justify a stop of the person identified in the citizen's report. State v. Basil, 202

N.J. 570, 586 (2010) (citing State v. Amelio, 197 N.J. 207, 212 (2008)).

"Thus, an objectively reasonable police officer may assume that an ordinary

citizen reporting a crime, which the citizen purports to have observed, is

providing reliable information." Ibid. (citing State v. Stovall, 170 N.J. 346,

362 (2002)). "There is an assumption grounded in common experience that

such a person is motivated by factors that are consistent with law enforcement

goals." State v. Davis, 104 N.J. 490, 506 (1986).

      After considering these factors, the judge found that the citizen's reports,

which the police were able to corroborate, provided the officers with

            probable cause to believe that a shooting had occurred
            at [the Bond Street home] and that the room at the
            motel contained evidence of that shooting. Given the
            concerned caller's information, it was reasonable for
            the officers to believe that the two individuals at the
            motel were potential suspects in the shooting.
            Moreover, it appears that these two individuals may
            have taken evidence from the [Bond Street home]
            crime scene to the motel room. Indeed, the concerned
            caller observed two individuals removing possible

                                                                           A-4139-17T3
                                       16
            evidence from [the Bond Street home] shortly after the
            shooting. Based upon the above, there was clearly a
            "fair probability" that evidence of the shooting would
            be found in the motel room.

      In addition to concluding that the police had probable cause to search the

motel room, Judge Caulfield also determined that the exigent circumstances

that existed the night of the shooting fully supported their choice to proceed in

the absence of a warrant. In determining that exigent circumstances were

present, the judge considered the following factors as required by our Supreme

Court's decision in State v. Walker:

            the degree of urgency and the amount of time
            necessary to obtain a warrant; the reasonable belief
            that the evidence was about to be lost, destroyed, or
            removed from the scene; the severity or seriousness of
            the offense involved; the possibility that a suspect was
            armed or dangerous; and the strength or weakness of
            the underlying probable cause determination.

            [State v. Walker, 213 N.J. 281, 292 (2013) (quoting
            State v. Deluca, 168 N.J. 626, 632-33 (2001)).]

      In finding that the circumstances confronting the officers were exigent,

the judge pointed to the fact that "the officers were investigating a serious

crime involving a shooting." At that point, "[t]he gunman was still at large

and the gun used in Watson's shooting was missing. Thus, the police had an




                                                                        A-4139-17T3
                                       17
immediate and urgent need to locate the shooter and the weapon before other

members of the public were harmed."

      In addition, the judge observed that "the officers had reason to believe

that the two individuals in the motel room were armed" and ample "reason to

be concerned about the welfare of other occupants of the motel." The judge

found that the police were also concerned the individuals in the room were

attempting to conceal contraband. Under these circumstances, Judge Caulfield

ruled "that there was sufficient exigency to justify the warrantless search of the

motel room."

      The judge rejected defendants' argument that too much time had passed

since the shooting at the Bond Street home to permit the situation at the motel

room to be deemed exigent. The judge noted that Officer Andino did not

arrive at the motel until 12:45 a.m. The officers then watched the surveillance

video and called for the ESU team to come to the motel. The officers entered

the room at approximately 1:30 a.m. Thus, Judge Caulfield held that "[t]he

limited time between the shooting at the house on Bond Street and the

warrantless entry into the motel room created a substantial likelihood that the

motel occupants were still armed and potentially dangerous."




                                                                         A-4139-17T3
                                      18
      Judge Caulfield also found that due to the exigent circumstances, the

police were not required to obtain a telephonic warrant before entering the

motel room. As the judge explained:

             [T]he officers were only able to confirm that the
             individuals in the Spring Lane Motel were somehow
             involved in the shooting late at night. Securing a
             telephonic warrant would certainly have required
             additional time after midnight which would have had
             the potential to create a safety risk to the police or
             public . . . . Waiting for a warrant might have alerted
             the occupants of the motel room to the officers'
             presence which could have created a dangerous
             situation for both the police and the public.

      The judge ruled that the protective sweep the police conducted after

entering the motel room was properly limited in scope. Police officers are

allowed "to conduct a limited 'protective sweep' of a residence when necessary

for safety reasons."    State v. Gamble, 218 N.J. 412, 426 (2014) (citation

omitted). A protective sweep is "a quick and limited search of premises, . . .

and conducted to protect the safety of police officers or others[,] . . . narrowly

confined to a cursory visual inspection of those places in which a person might

be hiding." Ibid. (alteration in original).

      Thus, Judge Caulfield found that the police properly checked the

bathroom to see if anyone was hiding there. Once they entered the bathroom,



                                                                         A-4139-17T3
                                       19
the officers saw the rifle in plain view.    The plain view exception to the

warrant requirement has three elements:

            (1) "the police officer must be lawfully in the viewing
            area"; (2) "the officer has to discover the evidence
            'inadvertently,' meaning that he did not know in
            advance where evidence was located nor intend
            beforehand to seize it"; and (3) "it has to be
            'immediately apparent' to the police that the items in
            plain view were evidence of a crime, contraband, or
            otherwise subject to seizure." [2]

            [State v. Reininger, 430 N.J. Super. 517, 535-36,
            (App. Div. 2013) (quoting State v. Bruzzese, 94 N.J.
            210, 236 (1983)).]

      Judge Caulfield found that prongs one and three of the plain view

exception were met because the police properly entered the motel room to

conduct a protective sweep due to the exigent circumstances confronting them.

In addition, it was "immediately apparent" that the rifle was contraband.

      Defendants argued that the discovery of the rifle was not inadvertent

because the police entered the motel room to determine whether it contained

evidence of the shooting on Bond Street. However, Judge Caulfield found that

"the discovery of the assault rifle was inadvertent as the officers had no

advance knowledge that a weapon would be in the bathroom."

2
   On November 15, 2016, our Supreme Court held prospectively "that an
inadvertent discovery of contraband or evidence of a crime is no longer a
predicate for a plain-view seizure." State v. Gonzales, 227 N.J. 77, 82 (2016).
                                                                        A-4139-17T3
                                     20
      Finally, the judge rejected defendants' contention that Sneed did not

knowingly and voluntarily consent to the search of the Bond Street home and

the motel room. As Judge Caulfield explained, in State v. King, 44 N.J. 346,

352 (1965), our Supreme Court set forth various non-exhaustive factors to

guide the analytical framework, and concluded that in order for a search "[t]o

be voluntary, the consent must be 'unequivocal and specific' and 'freely and

intelligently given.'" (Citation omitted).   In her written decision, the judge

considered all of the King factors and found "that the atmosphere surrounding

Sneed's consent was not inherently coercive."

                                      IV.

      On appeal, defendants raise the same arguments they unsuccessfully

presented to Judge Caulfield.       Defendants again assert that the police

improperly entered the motel room without probable cause to do so. They

contend that the circumstances were not sufficiently exigent to permit the

police to look for victims of the shooting, weapons, or other evidence of th e

crime. Defendants also repeat their argument that the rifle was not found

"inadvertently" under the plain view exception to the warrant requirement.

Finally, they allege that Sneed's written consent to the search of both the home

and the motel room was not voluntary.


                                                                       A-4139-17T3
                                     21
      As discussed above, however, Judge Caulfield considered each and

every one of these contentions and rendered a thoughtful written decision fully

explaining all of her rulings. When reviewing an order denying a motion to

suppress evidence, we accept a trial judge's findings of fact if they are

supported by sufficient credible evidence in the record. Gamble, 218 N.J. at

424 (citing State v. Elders, 192 N.J. 224, 243 (2007)). Deference should be

afforded to a trial judge's findings when they are "substantially influenced by

his [or her] opportunity to hear and see the witnesses and to have the 'feel' of

the case, which a reviewing court cannot enjoy." State v. Johnson, 42 N.J.

146, 161 (1964). If the trial court's decision is based upon a legal conclusion,

"we conduct a de novo, plenary review." State v. Rockford, 213 N.J. 424, 440

(2013) (citations omitted).

      Applying these principles, we conclude that Judge Caulfield's factual

findings are fully supported by the record and, in light of those facts, her legal

conclusions are unassailable. We therefore affirm substantially for the reasons

set forth in the judge's forty-page written decision. 3



3
  We note that the State has argued in all three appeals that defendants lacked
standing to challenge the admissibility of the rifle because they did not have a
reasonable expectation of privacy in the motel room. However, as Judge
Caulfield stated in her opinion, the State consented to defendants' participation
                                                                         A-4139-17T3
                                       22
     Affirmed.




at the suppression hearing.   Therefore, we need not address the State's
argument.
                                                                A-4139-17T3
                                  23